OFFICE         OF THE ATTORNEY            GENERAL         OF TEXAS
                                                  AUSTIN


OCIIALDc. MANN
 *.1-- . ..uAL                                                              June   5,   1939




           Eonorable      A,    J,   Brym, Jr,
           Crlmlnal Dirtriot           Attorney
           Elllsboro, Texas




                                                                       purpose when raid
                                                                      atea    prior     to the
                                                                      oseds are aotually

                                                                   6, requesting our opinloa
           on the      above                                        in raots whioh are,
           bridly,       as f

                                                            ,000    road    bond irsue         for   tlie
                                                           ing and operating maoaaamlred,
                                                           lkes, or in aid bheraof, 8
                                                          oooparatlon with fhe Works
                                                      that prior to the rale of the
                                                      that the election   had raaultrd
                                 tain W. P. A, projeot.6 whloh wwre~lntendod
                                 oaontyq.Lde road oonstruotion      oontemplatad
                               e.    This a&ion    lnourred oortaln bills    or
                               money was aotually~a~allable      Iron the sale
                              before thr appointment cbf a road sriperintsn-
                            bed by. the special Hill Oounty road’law,        being
           Houss Bill No. 500, Ohaptsr 53 of the Speolal Lawa of Texas,
           passed by the Thirty-sixth    Legislature.
                          It ooours to un that the anmer   to this question must
           ultimatsly       tost upon the datarmlnation of whether the wo& ~OIZN
    Honorable A. J.   Bxyan, Jr.,   Juno   5,   1939, Faga g



    was suoh aa would hare been gone 19 anj lyent or that would
    have
     . . .been
           .. _larmntial
                  _      to the laaoarpllrhment  of the purpose for
    wnlon tne ctonas were v0t0a.  It tha I*terrlnbtlon    18 in iavor
    of the nooossltp of muoh work having been dolie to thr ultimate
    aooompllahmentof the lntendod purpose of the bond laaue, than
    it la the oplnlon of thlr departmentthat the bill8 inourrad,
    as reoited in rour letter, are properly ohargaableagainst the
    p?oeeda   of the bond sale. Otherwlae, such obligationwould
    be & oharge only against the road and brlbge     fund of the
    county.

                In an6wer to rour roooixlquestion, it lr our opinion
    that Sollowing the appolntwnt OS the road Buperlntendent,it
    beoomom hl,mduty to detrtinr.the propriety ot the work done,
    a na ii h a finds lmno to hate been work 8uoh a# he would hnve
    nquired in the alrohar e of hIa autlea or oiilae, than ho aan
    pr;rsly approve    8uoh bfl11 or obligation in tjmt brhalf in-
              l



              Tha question8 rubmlttod are prlmarll~ que8tlona of
    iaot        than of law, and onoo the facts are determinedwe
           rather
    think the Sor8going oonolualon 08~1propbrlr bo follqwed by the
    County AuQltor in allowing or dl8allowingthe paymnt of suoh
    blllm.
                                                Very truly   yourn
                                           All’ORNEY OENXFAL OF TEXB




    A!X"l'O?UGXdENERAL
                    OFTEXAS
I